Citation Nr: 1007859	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a fracture of the right distal fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 shows active service from March 
1980 to March 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which increased the rating for the Veteran's 
service connected residuals of a fracture of the right distal 
fibula from 0 percent (noncompensable) rating to 10 percent 
disabling.  The Board notes that a July 2006 AOJ rating 
decision further raised the Veteran's rating from 10 percent 
to 20 percent disabling for the appeal period.

In her February 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  She requested that she be scheduled for "whichever 
hearing would be heard first."  To satisfy the Veteran's 
request, a videoconference hearing was scheduled for May 
2007, and the Veteran was so notified in March 2007.  
However, she failed to report at her scheduled time and thus 
far has not offered an explanation for her absence.  
Accordingly, the Board will adjudicate the Veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for an 
increased rating for the residuals of a fracture of the right 
distal fibula, the Board finds that additional development of 
the evidence is required.

First, although the AOJ sent the Veteran a notice letter 
dated in July 2004 in order to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
this letter addressed the Veteran's claim as a claim for 
service connection for a right ankle injury, and did not 
address her claim as one for an increased (i.e. compensable) 
rating for the residuals of a fracture of the right distal 
fibula.  Therefore, this letter did not specifically address 
the Veteran's claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 443 (2006) (where the Court remanded a claim because the 
VCAA notice letter failed to specifically list tinea 
versicolor).  Without proper notice a remand is necessary to 
comply with the notification duties to the Veteran required 
under the VCAA.  The letter must satisfy the notification 
requirements of the VCAA by:  (1) informing her about the 
information and evidence not of record that is necessary to 
substantiate her increased rating claim; (2) informing her 
about the information and evidence the VA would seek to 
provide; and (3) informing her about the information and 
evidence that she is expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the letter should comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying her of 
all elements of her claim, including the elements of a 
disability rating and effective date.  

Second, a more current VA examination will be necessary.  
Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  This duty 
includes providing an examination that is adequate for rating 
purposes. See 38 C.F.R. § 4.2 (2009).  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
("[W]here the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination").  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective general VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to notify the 
Veteran and her representative as to any 
information not previously provided that 
is necessary to substantiate her claim 
for an increased rating for the residuals 
of a fracture of the right distal fibula, 
as well as what information or evidence 
the Veteran should provide, and what 
information or evidence the VA will 
attempt to obtain on her behalf.  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

2.	Along with providing adequate VCAA 
notice, ask the Veteran to identify all 
health care providers that have treated, 
or evaluated, her for her service-
connected residuals of a fracture of the 
right distal fibula since May 2006, and 
attempt to obtain records from each 
health care provider that she identifies 
who might have available records of such 
treatment, if such records are not 
already in the claims file.  If certain 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required. 

3.	After all relevant records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA orthopedic examination, by an 
appropriate specialist, to assess the 
current severity of her residuals of a 
fracture of the right distal fibula.  
All indicated tests and studies should 
be performed as deemed necessary by the 
examiner.  The AOJ should advise the 
Veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
her claim.  The claims folder should be 
made available to the examiner for 
review for the examination and the 
examination report should indicate 
whether such review was accomplished.  
	
	The orthopedic examiner should indicate 
whether the Veteran's residuals of a 
fracture of the right distal fibula 
currently manifests with any impairment 
of the right knee or ankle, including 
whether the right ankle manifests any 
ankylosis or limited motion.	

	The orthopedic examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right ankle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use.  

The examiner should also provide an 
opinion as to the effect the Veteran's 
service-connected residuals of a 
fracture of the right distal fibula have 
on her ability to obtain and maintain 
gainful employment

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	If the claim is not granted to the 
Veteran's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


